2
1




                                    NONPRECEDENTIAL DISPOSITION
                                       To be cited only in accordance with
                                                Fed. R. App. P. 32.1



                         United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois 60604
                                            Submitted June 10, 2014∗
                                            Decided June 12, 2014


                                                       Before

                                        DIANE P. WOOD, Chief Judge

                                        WILLIAM J. BAUER, Circuit Judge

                                        FRANK H. EASTERBROOK, Circuit Judge



    No. 14-1313                                                           Appeal from the United
    LOCK REALTY CORPORATION IX,                                           States District Court for the
           Plaintiff-Appellant,                                           Northern District of Indiana,
                                                                          South Bend Division.
              v.
                                                                          No. 3:13cv994
    AMERICARE LIVING CENTERS III, LLC, et al.,                            William C. Lee, Judge.
          Defendants-Appellees.



                                                       Order

         Last  year  we  issued  an  opinion  that  began:  “These  appeals  represent  the  end  of  the  
    line  for  a  long-­‐‑running  dispute  over  a  nursing-­‐‑home  lease  between  Lock  Realty  
    Corporation  IX  (the  lessor)  and  U.S.  Health  (the  lessee)  and  Americare  (the  lessee’s  
    assignee).”  Lock  Realty  Corp.  IX  v.  U.S.  Health,  L.P.,  707  F.3d  764,  766  (7th  Cir.  2013).  Lock  
    Realty  did  not  see  things  that  way.  It  promptly  filed  another  suit  concerning  the  same  
    lease.  The  suit  was  removed  to  federal  court  and  dismissed  as  barred  by  claim  


    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 14-1313                                                                                Page 2


preclusion  (res  judicata).  2014  U.S.  Dist.  LEXIS  4329  (N.D.  Ind.  Jan.  13,  2014).  Lock  Realty  
has  appealed.  
  
     It  is  enough  to  repeat  what  we  said  last  year:  Our  decision  was  “the  end”  for  this  
dispute,  and  Lock  Realty  should  have  left  well  enough  alone.  For  substantially  the  
reasons  given  by  the  district  court,  the  judgment  is  affirmed.